Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Status of the Claims 
Applicants filed claims 1 – 20 with the instant application according to 37 CFR § 1.114, on 28 February 2022.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 6, 9, and 11, and cancelled claim 7. Claims 12 – 20 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1 – 6 and 8 – 11 are available for substantive consideration.
Claim Issues
The Examiner notes that the claim set provided with Applicants’ Amendment file 31 May 2016 does not comply with the requirements of 37 C.F.R § 1.21(c), which rule requires that any claim listing filed with an Amendment must indicate “the status of every claim . . . after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”  Specifically, the claim listing provided with the Response filed 28 February 2022 provides a claim identifier for claim 10 that indicates that the claim is “Amended.”  However, there do not appear to be any changes to claim 10, in comparison to the previous claim set.  Appropriate correction is required.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 31 August 2021 is hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 8 - 11 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2016/0310638 to Bagga, C., et al., claiming priority to 14 March 2013 (“Bagga ‘638”), in view of WO 2016/179089 A1 to Poundarik, A., et al., published 10 November 2016 (“Poundarik WO ‘089”), and US 2016/0318992 A1 to Pomrink, G., et al., claiming priority to 28 April 2015 (“Pomrink ‘992”). 
The Invention As Claimed 
	Applicants claim a flexible matrix composition comprising a polymer membrane comprising a first surface and a second surface and bioactive glass associated with a surface of the polymer, wherein the bioactive glass comprises lithium and/or cobalt, wherein the matrix is biocompatible, resorbable, or combinations thereof, wherein the bioactive glass is in the form of fibers or spheres, wherein the bioactive glass is porous, wherein the bioactive glass is borate glass comprising about 50 - 55% wgt borate, about 0% silicate, and about 3.0 - 5.0% wgt phosphate, wherein the matrix composition further comprises inorganic elements selected from Cu, Se, and Zn, and combinations thereof, wherein the bioactive glass is associated with the first surface of the polymer, wherein the polymer further comprises an inorganic element embedded within the polymer membrane at a concentration of from about 0.05 to about 5% wgt, wherein the inorganic element embedded within the polymer membrane is formulated in the form of beads made from alginate, collagen or dextran, glass, or silicate, wherein the polymer membrane comprises an internal polymer layer and at least one polymer layer in contact with each surface of the internal polymer layer, wherein the internal polymer layer further comprises a therapeutic concentration of the inorganic element embedded within the internal polymer layer, and wherein the bioactive glass is associated with at least one surface of the polymer membrane.
The Teachings of the Cited Art 
	Bagga ‘638 discloses bioactive porous bone graft materials and implants formed from the materials for bone tissue regeneration and/or repair (see Abstract), wherein the implants are formed of synthetic materials that are biocompatible (see ¶[0012]), wherein the implant comprises bioactive glass in the form of fibers, granules, or combinations thereof, as well as allograft material such as human-derived collagen (see ¶[0013]), wherein the implant may be encased in bioactive glass, glass-ceramic, ceramic, or polymer (see ¶[0014]; see also FIGS. 6, 7), wherein the bioactive glass may be manufactured by electrospinning, or by laser spinning (see ¶[0043]), wherein porosity of the implants may be provided inherently by the actual bioactive glass material itself, as well as the matrices separating the material within the overall implant (see ¶[0054]), wherein the material may be formed as a thin sheet or strip that is capable of being wrapped around the bone area to be treated, such as a bone defect site, much like a wound dressing (see ¶[0069]), wherein the implant material lends itself to incorporating additives randomly dispersed throughout the fibers, such as bioactive glass granules, antimicrobial fibers, particulate medicines, trace elements or metals such as copper, strontium, magnesium, zinc, etc., mineralogical calcium sources, and the like (see ¶[0073]), wherein the materials comprise an additional layer or coating of polymer over the material in its individual fiber form or in its shaped fibrous cluster form, such as biocompatible, bioabsorbable polymers, such as polycaprolactones (PCL), polyglycolic acid (PGA), poly-L-Lactic acid (PL-LA), among others (see ¶[0076]), wherein the graft material can be formed into a flat sheet or strip, such that the biocompatible polymer may be wrapped around the sheet or strip, encasing the sheet or strip in an envelope-like fashion, which composite sheet or strip could be cut, folded or rolled onto itself, or rolled into a cylinder, crumpled, or otherwise shaped into a desired geometry appropriate for clinical application (see ¶[0079] – [0080]), wherein the materials may comprise a combination of fibers and granules or clusters interspersed on a sheet of the biocompatible polymer (see ¶[0080]), wherein the implants may comprise a multi-layered composite of varying or alternating materials (see ¶[0091]), wherein BAG granules, beads, spheres, etc. or individual fibers may be adhered to the polymeric coating in order to provide a surface enhancement for adherence to the implant site (see ¶[0084]), wherein the addition of the polymeric component, which could also be porous, to the base fiber graft material provides the benefit of allowing ease of handling, but also adds a layer of control to the resorption rate and bioactivity, and the separate layers of BAG within a single implant also renders depth control to the bioactivity, as well as controlled graft containment (see ¶[0086]), wherein a composite material of either fibrous or granular bioactive material is laid onto a polymeric base layer, which can then be rolled into a cylindrical shape and delivered to an implantation site (see ¶[0126]), wherein multiple layers of materials may be applied, either as discrete layers or as a mixture, depending on the number of layers desired, such that a composite of multiple layers of the polymeric base with layers of the material, either in discrete sections on a single layer, or as an entire layer itself, results in a material that creates a stacking effect to form a block of bone graft material (see ¶[0127]), wherein at least some or all of the engineered implant may be coated with a glass, glass ceramic, or ceramic coating, which coating may be solid or porous, and provide for better handling of the fibrous bioactive glass material (see ¶[0091]), and wherein the engineered implant may also include trace elements or metals such as copper, zinc, strontium, magnesium, fluoride, mineralogical calcium sources, and the like, providing selective benefits to the implants (see ¶[0094]).  The reference does not expressly disclose a composition comprising lithium and/or cobalt in the bioactive glass layer,  borate-based bioactive glass with 50 – 55% wgt borate, 0% silicate, and 3.0 – 5.0% wgt phosphate, or a composition wherein an inorganic element is embedded in the polymeric membrane component of the composition at a concentration from about 0.05 to about 5% wgt, wherein inorganic elements are formulated in the form of beads made from alginate, collagen, dextran, glass, or silicate.  The teachings of Poundarik  and Pomrink ‘992 remedy those deficiencies.
	Poundarik WO ‘089” discloses a method of mineralizing tissue, including placing within a body of a subject a substance, wherein the substance includes osteopontin and osteocalcin (see Abstract), wherein the substance can include type I collagen, calcium phosphate, osteopontin, and osteocalcin, wherein the calcium phosphate may be selected from any of various types of calcium phosphate known to be suitable for bone mineralization (see ¶[0034]), and wherein the substance may include one or more compounds known in the art to promote bone regeneration, healing, or tissue mineralization, such as minerals or other trace elements found in bone or used in attempts to repair or heal bone or mineralize tissue, such as lithium and cobalt, among others (see ¶[0037]).
Pomrink ‘992 discloses methods relating to depyrogenation of proteins (see Abstract), wherein the method is used to prepare a composition comprising collagen with substantially no amount of pyrogens, substantially no change in the tertiary structure of collagen, and substantially no denaturing of collagen (see ¶[0011]), wherein the composition are suitable for wound care, hemostasis, duraplasty, as an adhesion barrier, or for use in other medical applications (see ¶[0050]), wherein the composition may include a ceramic material, such as bioactive glass (see ¶[0051]), wherein the bioactive glass may be melt-derived or sol-gel derived bioactive glass that bind to soft tissues, hard tissues, or both soft and hard tissues, wherein the composition of the bioactive glass may be adjusted to modulate the degree of bioactivity, such that borate may be added to or substituted for silica in the bioactive glass to control the rate of degradation, along with additional elements, such as copper, zinc, silver and strontium may be added to bioactive glass to facilitate healthy bone growth (see ¶[0052]; see also ¶[0056]), wherein the bioactive glass comprises up to about 50% wgt B2O3 and about 0.5 to about 12% wgt P2O5 (id.), wherein the bioactive glass may comprise SiO2 at 0 – 86% wgt, B2O3 at 0 – 75%, and P2O5 at 2 – 15% wgt (see ¶[0055]), and wherein the compositions may further comprise metallic materials, such as gold, silver, platinum, copper, palladium, iridium, strontium, cerium, or isotopes, or alloys, or salts thereof, may be incorporated either by coating the surface of the bone grafting composition or by including or integrating the metallic materials in the structure of the bone grafting composition, present in approximate amounts of 0.001 - 20% wgt related to the total weight of the composition (see ¶[0057]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bioactive porous bone graft materials, and implants formed from the materials, for bone tissue regeneration and/or repair, wherein the implants are formed of synthetic materials that are biocompatible, wherein the implant comprises bioactive glass in the form of fibers, granules, or combinations thereof, wherein the implant may be encased in polymers, wherein the bioactive glass is porous, wherein the material may be formed as a thin sheet or strip, wherein the implant material incorporates additives, such as trace elements or metals, including copper, strontium, magnesium, zinc, etc., mineralogical calcium sources, and the like, wherein the materials comprise an additional layer or coating of biocompatible polymer over the material in its form of fibers and granules, wherein the biocompatible polymer may be wrapped around the sheet or strip of implant material, which composite sheet or strip could be cut, folded onto, or rolled onto, itself, crumpled, or otherwise shaped into a desired geometry appropriate for clinical application, wherein BAG granules, beads, spheres, etc. are adhered to the polymeric coating, wherein fibrous or granular bioactive glass material is laid onto a polymeric base layer, which can then be rolled into a desired shape and delivered to an implantation site, wherein multiple layers of materials may be applied, either as discrete layers or as a mixture, depending on the number of layers desired, such that a composite of multiple layers of the polymeric base with layers of the material, wherein at least some or all of the engineered implant may be coated with a glass, glass-ceramic, or ceramic coating, wherein the engineered implant may also include trace elements or metals such as copper and zinc, as taught by Bagga ‘638, wherein the bioactive glass layer further comprises lithium and/or cobalt, as disclosed by Poundarik WO ‘089, wherein the bioactive glass has a composition adjusted to modulate the degree of bioactivity, and comprises SiO2 at 0 – 86% wgt, B2O3 at 0 – 75%, and P2O5 at 2 – 15% wgt, wherein the compositions further comprise metallic materials, such as copper, or isotopes, or alloys, or salts thereof, at levels of 0.001 - 20% wgt related to the total weight of the composition, incorporated  either by coating the surface of the bone grafting composition, or by including or integrating the metallic materials in the structure of the bone grafting composition, as taught by Pomrink ‘992.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Bagga ‘638 to the effect that addition of the polymeric component to the base fiber graft material allows ease of handling, and adds a layer of control to the resorption rate and bioactivity, and the separate layers of BAG within a single implant also renders depth control to the bioactivity, as well as controlled graft containment (see ¶[0086]), and wherein the glass, glass-ceramic, or ceramic coating, on either a part of, or over all of the implant material, provides for better handling of the fibrous bioactive glass material (see ¶[0091]), by the express teachings of Poundarik WO ‘089 to the effect that lithium and cobalt are recognized as substances capable of promoting bone regeneration, healing, or tissue mineralization, and by the express teachings of Pomrink ‘992 to the effect that borate is added to, or substituted for, silica in the bioactive glass to control the rate of degradation, along with additional elements, such as copper and zinc (see ¶[0052]).
	With respect to the limitation recited in claim 1, and claims 2 – 11, dependent therefrom, the limitation directed to the compositions of the invention being “flexible,” the Examiner notes that the primary reference, Bagga ‘638, does  not expressly characterize the disclosed bone graft materials as being “flexible.”  However, the reference expressly discloses that the multi-layer bone graft materials “could be cut, folded, rolled, crumpled, or otherwise shaped into a desired geometry appropriate for clinical application” (see ¶[0079]), and that the materials may “be folded onto itself, rolled into a cylinder, or crumpled into a ball” (see ¶[0080]).  Consequently, it is the Examiner’s position that a multi-layer material such as that disclosed in the reference, which material is capable of being folded or rolled onto itself, or rolled into a cylinder shape, would be recognized as being sufficiently flexible to meet the limitation in question.
	In addition, amended claim 1 recites that “the flexible matrix is operable to surround the defect to thereby contact the tissue at the defect with the layer of bioactive glass and thereby facilitate tissue healing at the defect.”  It is the Examiner’s position that such recitation is directed to an inherent functional characteristic of the materials of the invention, or to an intended use of same.  With respect to the functional aspect of the limitation, it is important to note that the invention as claimed is not structurally distinguishable from the combination of Bagga ‘638 and Pomrink ‘992.  It is, therefore, the Examiner's position that the ability of the materials disclosed in the cited art is an inherent property of the invention taught by Bagga ‘638 and Pomrink ‘992.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the materials of Bagga ‘638 and Pomrink ‘992, the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	Further with respect to claim 1, which claim recites a limitation directed to the bioactive glass being associated with a surface of the polymer membrane, the Examiner notes that a specific embodiment disclosed by Bagga ‘638 provides a composite material of either fibrous and/or granular bioactive material laid onto a polymeric base layer, thus reading on this express limitation.  In addition, with respect to claim 11, which claim recites a limitation directed to an internal polymer layer in contact with a polymer layer, and bioactive glass associated with a surface of the polymer membrane, the Examiner further notes that the composite material in the form of strips or sheets of the polymer, the surface of which is loaded with BAG fibers and/or granules, can be rolled into a cylindrical shape (see ¶[0126]), resulting in multiple, alternating layers of polymer and bioactive glass fibers and/or granules, as illustrated in FIGS. 6 and 7.  Consequently, it is the Examiner’s position that this embodiment of Bagga ‘638 reads on the limitations in question as recited in claim 11.
	Further with respect to claims 9 and 10, the claims recite limitations directed to a therapeutic concentration of the inorganic elements “embedded within” the polymer membrane (claim 9), and the inorganic elements formulated in the form of beads made from glass or silicate.  In the case of claim 9, the Examiner notes that Pomrink ‘992 discloses integrating the metallic materials in the structure of the bone grafting composition (see ¶[0057]).  It is the Examiner’s position, therefore, that this embodiment would read on the limitation in question.
	Further with respect to claim 10, the Examiner also notes that Bagga ‘638 teaches that the disclosed implants as a whole, or individual component materials, can be coated with a glass material in order to add a layer of control to the resorption rate and bioactivity of the components.  Thus, it is the Examiner’s position that it would have been prima facie obvious to modify the implant materials of Bagga ‘638 by incorporating Cu and/or Zn into the polymeric layers, as taught by Pomrink ‘992, wherein the inorganic metals are coated with a glass material, consistent with the teachings of Bagga ‘638, as motivated by the aim of providing further control of resorption of the implant materials, and the release of components such as inorganic metals from the implants.
Further with respect to claims 9 and 11, which claims recite limitations directed to the polymer membrane comprising a concentration of inorganic elements in a range of 0.001 - 20% wgt, relative to the total weight of the composition.  Although not exactly congruent with the claimed range, it is the Examiner’s position that the disclosed range of loadings significantly overlaps with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 6 and 8 - 11 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 28 February 2022, but does not find them persuasive.  The Examiner notes that the principal thrust of Applicants’ arguments is directed to the alleged failure of the cited references to disclose compositions comprising lithium and/or cobalt.  However, the Examiner further notes the new grounds of rejection set forth above rely on the disclosures of Poundarik WO ‘089 for the teaching that lithium and cobalt are known in the art to promote bone regeneration or tissue mineralization, thus providing one of ordinary skill in the art to include lithium and cobalt in the constructs of Bagga ‘638.  Although Poundarik WO ‘089 fails to explicitly disclose the mechanisms by which lithium and cobalt aid in bone generation, such as functioning as an inhibitor of GSK3 (see Applicants’ PG Pub at ¶[0076]), such deficiency is not necessarily relevant to the issue of patentability.  In this regard, 	the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this regard, Applicants are reminded that the invention as claimed is directed to a composition of matter, and that, as a consequence, the reasons for combining the teachings of cited references, are not necessarily controlling to the patentability of the compositions, as claimed.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).	
Consequently, based on the discussion above, Applicants’ arguments are unpersuasive, and the rejection is maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619